Citation Nr: 1104974	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from May 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs Regional Office in Providence, Rhode Island.  

In May 2008, the Veteran and his spouse testified at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In a February 2009 decision, the Board denied service connection 
for and acquired psychiatric disorder, to include depression.  
The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In May 2010, the Veterans Court granted 
a joint motion of the Veteran and the Secretary of Veterans 
Affairs (the Parties), vacated the February 2009 decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In the joint motion, the Parties agreed that VA has not met its 
duty to assist the Veteran in this case.  The Parties pointed out 
that the claims file includes an indication that the Veteran 
received inpatient psychiatric treatment at the Brockton VA 
Hospital (part of the Boston VA Healthcare System) in 1969 and 
that he received treatment at Butler Hospital in the 1980s and 
1990s but that the record did not show that VA has requested 
records of such treatment.  
The Board notes that during the May 2008 hearing, the Veteran 
testified to the effect that he was in Boston Hospital in 1969.  
May 2008 hearing transcript at 22.  A 1992 initial evaluation 
signed by "D.H.P.," Ph.D. includes a notation that the Veteran 
had been treated in Butler Hospital.  

Also noted by the Parties is that a new VA examination must be 
afforded the Veteran, for two reasons.  First, if additional 
relevant records are obtained, the examination must include 
review of such records before a probative opinion can be 
rendered.  Second, although VA afforded the Veteran an 
examination in July 2008, that examination is inadequate because 
the examiner did not address Dr. Ozalan's 1969 opinion that the 
Veteran had a "nervous condition" what was aggravated at the 
time of his active service.  

In order to comply with the instructions in the joint motion, the 
Board must remand this matter to the RO for the indicated 
development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain relevant records of inpatient 
treatment of the Veteran (if possible) at 
Brockton VA Hospital in 1969 and Butler 
Hospital in the 1980s and 1990s.  Associate 
all obtained records with the claims file.  
If the records are not obtainable, 
document the efforts made to obtain the 
records as well as negative replies, and 
associate such documentation with the 
claims file.  

2.  Only after it is clear that all 
obtainable records are associated with the 
claims file, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
symptoms.  The claims file must be made 
available to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate his or her report as to whether the 
claims file was reviewed.  The examiner is 
asked to render an opinion regarding whether 
the Veteran's current acquired psychiatric 
disorder (including any such disorder present 
at any time from 2006 to the present) was 
incurred in or aggravated by his military 
service.  The examiner must specifically 
address the 1969 document, signed by Dr. 
Ozalan, in which Dr. Ozalan stated that the 
Veteran had a nervous condition which was 
greatly aggravated at the time of his service 
duty in the Marine Corps.  The examiner must 
state whether the acquired psychiatric 
disorder more likely than not, as likely as 
not, or less likely than not had onset during 
or was aggravated by the Veteran's active 
service.  A complete rationale must be 
provided for any opinion rendered.  

3.  After ensuring that the above 
development, and any other necessary 
development is completed, and the examination 
is adequate, readjudicate the issue on 
appeal.  If the decision remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental statement 
of the case, which takes into consideration 
all evidence added to the claims file since 
the last supplemental statement of the case 
was issued, and allow an appropriate time to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



